Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00381-CR

                                    Eric GONZALEZ,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-06-13518-CR
                      Honorable Richard C. Terrell, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 19, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice